Title: To George Washington from George Mason, 28 April 1769
From: Mason, George
To: Washington, George



Dr Sir
Gunston-Hall 28th April 1769.

Upon looking over the Association, of which I sent You a Copy, I have made some few alterations in it, as ⅌ Memdm on the other Side.
I beg Your Care of the inclosed Letters; & heartily wishing you (what I fear you will not have) an agreeable Session, I am Dr Sr Yr most obdt Sert

G. Mason


P.S. I shall take it as a particular Favour if You’ll be kind enough to get me two pr of Gold Snaps made at Wmsburg for my little Girls; they are small rings with a joint in them, to wear in the Ears, instead of Earrings: also a pr of Toupee Tongs.

